ACCEPTED
                                                                                 03-14-00693-CV
                                                                                         3795023
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                           1/16/2015 10:58:06 AM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK
                          No. 03-14-00693-CV

                                                                FILED IN
                                                         3rd COURT OF APPEALS
                     In the Third Court of Appeals            AUSTIN, TEXAS
                             Austin, Texas               1/16/2015 10:58:06 AM
                                                             JEFFREY D. KYLE
                                                                  Clerk

   CITY OF NEW BRAUNFELS, TEXAS, JAN KOTYLO, in her official
 capacity, PAT CLIFTON, in his official capacity, and FRITZ WELSCH, in
                         his official capacity

                               Appellants,

                                   v.

                             JOSEPH TOVAR,

                                Appellee.


                 APPEAL FROM CAUSE NO. C2014-0928A
            ND
          22 JUDICIAL DISTRICT COURT OF COMAL COUNTY, TEXAS
                   HONORABLE DIBRELL W. WALDRIP


  APPELLANTS’ UNOPPOSED FIRST MOTION FOR EXTENSION OF
          TIME TO FILE APPELLANTS’ REPLY BRIEF
            IN RESPONSE TO APPELLEE’S BRIEF

Bettye Lynn                             Valeria M. Acevedo
State Bar No. 11540500                  State Bar No. 00798020
Lynn, Ross & Gannaway, LLP              City of New Braunfels, Texas
306 West Broadway Avenue                424 South Castell Avenue
Fort Worth, Texas 76104                 New Braunfels, Texas 78130
817.332.8505 (Telephone)                830.221.4281 (Telephone)
817.332.8548 (Facsimile)                830.626.5578 (Facsimile)
lynn@laborcounsel.net                   vacevedo@nbtexas.org

ATTORNEYS FOR APPELLANTS
TO THE HONORABLE THIRD COURT OF APPEALS:

        Appellants, The City of New Braunfels, Texas, Jan Kotylo, in her official

capacity, Pat Clifton, in his official capacity and Fritz Welsch, in his official capacity

(hereinafter referred to as “Appellants”), pursuant to Rule 51 of the Texas Rules of

Appellate Procedure, file this, their Unopposed First Motion for Extension of Time

to File Appellants’ Reply Brief in Response to Appellee’s Brief, and show as

follows:

        1.    Appellants’ Reply Brief in response to Appellee’s brief is due to be

filed on or before Monday, Janauary 26, 2015. Appellants request an extension of

time until Wednesday, February 4, 2015 to file their brief, an extension of nine (9)

days.

        2.    Bettye Lynn, counsel for Appellants, has conferred with counsel for

Appellee, Mr. Chad Hyde, who has agreed to an extension of time to Wednesday,

February 4, 2015.

        3.    The 22nd Judicial District Court of Comal County, Texas signed an

order on October 23, 2014 in the matter styled Joseph Tovar v. City of New

Braunfels, et al, Cause No. C2014-0928A, denying all of Appellants’ defenses to the

lawsuit filed by Appellee, and granting Appellee declaratory mandamus and

injunctive relief.

        4.    Appellants filed a Notice of Appeal on November 3, 2014.



                                            1
      5.     Appellants filed their Brief on the Merits on December 10, 2014.

      6.     Appellee filed his Response Brief on January 6, 2015.

      7.     Ms. Lynn needs this additional time to file Appellants’ Reply Brief as

she is scheduled to be lead counsel in two separate arbitration trials within the next

two weeks. In order to adequately represent all of her clients for each of the hearings,

scheduled prior to the establishment of the deadline herein, and to adequately

prepare this Reply Brief, Ms. Lynn requests a nine (9) day extension of time of the

deadline in which to file Appellants’ Reply Brief.

      For the foregoing reasons, Appellants, CITY OF NEW BRAUNFELS,

TEXAS, JAN KOTYLO, in her official capacity, PAT CLIFTON, in his official

capacity, and FRITZ WELSCH, in his official capacity, request that this Honorable

Court grant Appellants this unopposed extension of time until Wednesday, February

4, 2015, to file their Reply Brief, an extension of 9 days from the original due date.




                                           2
Respectfully submitted,



/s/ Bettye Lynn
Bettye Lynn
State Bar No. 11540500
LYNN, ROSS & GANNAWAY, LLP
306 West Broadway Avenue
Fort Worth, Texas 76104
Telephone: (817) 332-8505
Facsimile: (817) 332-8548
Lynn@laborcounsel.net

Valeria M. Acevedo
State Bar No. 00798020
CITY OF NEW BRAUNFELS
424 South Castell Avenue
New Braunfels, Texas 78130
Telephone: (830) 221-4281
Facsimile: (830) 626-5578
VAcevedo@nbtexas.org




  3
                        CERTIFICATE OF CONFERENCE

      Counsel for Appellants, Bettye Lynn, has discussed this requested extension

of time with counsel for Appellee, Mr. Chad Hyde. Counsel for Appellee has

responded that Appellee is unopposed to this requested extension of time until

February 4, 2015.


                                       /s/ Bettye Lynn
                                       Bettye Lynn


                          CERTIFICATE OF SERVICE

      As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I

certify that I have served this document on all other parties, which are listed below

on this the 16th day of January, 2015, as follows:

By Electronic Service
Chad R. Hyde                                  Randal C. Doubrava
State Bar No. 24046130                        State Bar No. 0602990
Texas Municipal Police Association            Texas Municipal Police Association
6200 La Calma Drive, Suite 200                6200 La Calma Drive, Suite 200
Austin, Texas 78752                           Austin, Texas 78752
512.454.8900 (Telephone)                      512.454.8900 (Telephone)
512.454.8860 (Facsimile)                      512.454.8860 (Facsimile)
chad.hyde@tmpa.org                            randy.doubrava@tmpa.org



                                       /s/ Bettye Lynn
                                       Bettye Lynn




                                          4